DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 from each of Species Groups 1-3 in the reply filed on 6/17/2022 is acknowledged. Claims 6-9 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2013/0273350 to Lee or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2013/0273350 to Lee in view of USPAP 2016/0186377 to Haldane and/or WO 2019/139001 to Aizawa (USPAP 2021/0275407 cited as translation document).
Claim 1, Lee discloses a method of manufacturing a two-layer nanocellulose composite sheet, the method comprising: providing a diluted nanocellulose suspension; dispersing the diluted nanocellulose suspension onto a fabric; and partially drying the diluted nanocellulose suspension until the diluted nanocellulose suspension is transformed to a moisturized nanocellulose material bonded to the fabric by mechanical adhesion to form the two-layer nanocellulose composite sheet, wherein the two-layer nanocellulose composite sheet comprises the moisturized nanocellulose material and the fabric, and wherein a first surface of the moisturized nanocellulose material and a second surface of the fabric are inherently bonded by mechanical adhesion (see entire document including [0001], [0015]-[0017], [0025]-[0029], [0068]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claims 2-5, Lee does not appear to mention infusing the moisturized nanocellulose material with one or more active ingredients but Haldane discloses that it is known in the art to infuse nanocellulose material with one or more active ingredients, such as hyaluronic acid, based on the intended use and the desired product properties (see entire document including [0012], [0042], [0046], [0051] and [0081]). Therefore, it would have been obvious to one having ordinary skill in the art to infuse the nanocellulose material with one or more active ingredients, as taught by Haldane, motivated by a desire to provide the composite sheet with desired properties. 
Claim 10, the diluted nanocellulose suspension inherently comprises a purified nanocellulose aqueous gel diluted in a suspension medium ([0028]-[0035]). Plus, Aizawa discloses that it is known the art to control the water content to between 60 and 90 weight % (gel) to provide proper product adhesiveness to skin (see entire document including [0003], [0017] and [0025]). Therefore, it would have been obvious to one having ordinary skill in the art to provide the nanocellulose suspension as claimed in gel form, motivated by a desired to produce a product with proper adhesiveness to skin.
Claim 11, the diluted nanocellulose suspension has a nanocellulose concentration between 0.1 weight % to 3 weight % [0079].
Claim 12, the partially drying the diluted nanocellulose suspension is performed by applying heat ([0028]-[0035]).
Claim 13, the heat is applied by thermal convection ([0028]-[0035]).
Claim 18, the partially drying the diluted nanocellulose suspension is performed by applying a vacuum differential ([0028]-[0035]).
Claim 19, Lee does not appear to specifically mention a pressure of the vacuum differential being increased until drying occurs at a maximal rate but the office takes official notice that it is known and obvious in the art to increase vacuum differential until drying occurs at a maximal rate motivated by a desire to reduce drying time.
Claim 20, Lee does not appear to mention the water content of the moisturized nanocellulose material but Aizawa discloses that it is known the art to control the water content to between 60 and 90 weight % to provide proper product adhesiveness to skin (see entire document including [0003], [0017] and [0025]). Therefore, it would have been obvious to one having ordinary skill in the art to control the water content as claimed, motivated by a desired to produce a product with proper adhesiveness to skin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789